             Case 2:21-cv-03578-MAK Document 1 Filed 08/11/21 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JENNIFER NAM                                          :
37 Kristen Ln.                                        :
Mantua, NJ 08051                                      :
                                                      :       CIVIL ACTION
                 Plaintiff,                           :
        v.                                            :       No.:
                                                      :
MAIN LINE SENIOR CARE                                 :       JURY TRIAL DEMANDED
d/b/a Main Line Senior Care Alliance                  :
100 E. Lancaster Ave.                                 :
Wynnewood, PA 19096                                   :
                                                      :
                 Defendant.                           :
                                                      :

                                      CIVIL ACTION COMPLAINT

        Plaintiff, Jennifer Nam (hereinafter referred to as “Plaintiff”), by and through her

undersigned counsel, hereby avers as follows:

                                              INTRODUCTION

        1.       Plaintiff has initiated this action to redress violations by Main Line Senior Care

d/b/a Main Line Senior Care Alliance (hereinafter referred to as “Defendant”) of the Family and

Medical Leave Act (“FMLA” – 29 U.S.C. § 2601 et. seq.), the Americans with Disabilities Act,

as amended (“ADA” - 42 U.S.C. §§ 12101 et. seq.) and the Pennsylvania Human Relations Act

(“PHRA”).1 Plaintiff was unlawfully terminated by Defendant and she suffered damages more

fully described/sought herein.

                                      JURISDICTION AND VENUE

        2.       This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks


1
 Plaintiff intends to amend her instant lawsuit to include claims under the PHRA once her administrative remedies are
fully exhausted with the Pennsylvania Human Relations Commission (“PHRC”).
             Case 2:21-cv-03578-MAK Document 1 Filed 08/11/21 Page 2 of 12




redress for violations of federal laws. There lies supplemental jurisdiction over Plaintiff’s

anticipated state and claims because they arise out of the same common nucleus of operative facts

as Plaintiff’s federal claims asserted herein.

        3.       This Court may properly maintain personal jurisdiction over Defendant because its

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over

Defendant to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in Int’l Shoe Co. v. Washington, 326 U.S.

310 (1945), and its progeny.

        4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this district

because Defendant is deemed to reside where it is subjected to personal jurisdiction, rendering

Defendant a resident of the Eastern District of Pennsylvania.

                                               PARTIES

        5.       The foregoing paragraphs are incorporated herein their entirety as if set forth in full.

        6.       Plaintiff is an adult who resides at the above-captioned address.

        7.       Defendant is a management company which was formed in 2012, and oversees the

operations of its two affiliated healthcare and rehabilitation communities, Saunders House and

Bryn Mawr Terrace.

        8.       At all times relevant herein, Defendant acted by and through its agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendant.

                                    FACTUAL BACKGROUND

        9.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.



                                                    2
         Case 2:21-cv-03578-MAK Document 1 Filed 08/11/21 Page 3 of 12




       10.     Plaintiff was hired by Defendant on or about June 10, 2019 as the Chief Financial

Officer (“CFO”). In that capacity, Plaintiff reported to President and Chief Executive Officer,

Kevin Ross (hereinafter “Ross”)

       11.      During Plaintiff’s employment with Defendant, she was a dedicated and hard-

working employee who performed her job well.

       12.     On March 17, 2021, Plaintiff suffered a stroke and required a medical leave of

absence from work.

       13.     As a result of Plaintiff’s aforesaid health conditions, she suffered from partial

paralysis which limited her ability (at times) to perform some daily life activities, including but

not limited to lifting, speaking, walking and working (among other daily life activities).

       14.     Despite her aforesaid health conditions and limitations, Plaintiff was able to

perform the duties of her job well with Defendant, however, Plaintiff did require some reasonable

accommodations while employed with Defendant (as discussed infra).

       15.     Plaintiff applied for and was granted leave under the FMLA – which should have

afforded her 12 weeks of protected medical leave.

       16.     Notwithstanding Plaintiff’s request for time off for her disability and notification

to Defendant’s management of same, Defendant failed to properly advise Plaintiff of her

individualized FMLA rights, as required by the FMLA.

       17.     In addition to the FMLA, Plaintiff’s medical leave was also protected and should

have been considered a reasonable accommodation under the ADA.

       18.     When Plaintiff’s physician signed her FMLA paperwork, she indicated that

Plaintiff could be out of work for up to six (6) months – this was only an approximation (and

therefore, Plaintiff could have been potentially released sooner than the six (6) months).



                                                 3
          Case 2:21-cv-03578-MAK Document 1 Filed 08/11/21 Page 4 of 12




       19.     Plaintiff notified Ross and Human Resources on June 3, 2021 that she was going to

be released by her doctor to return to work on or before June 9, 2021.

       20.     In response, Plaintiff was questioned why the time period for her medical leave had

changed (from six months to then three months) and she explained that she recovered quicker than

anticipated.

       21.     In response to Plaintiff’s notification regarding her return to work, she was

informed that Defendant had already hired someone to replace her and that the new CFO would

be starting the following week.

       22.     Plaintiff was told at that time that because she was purportedly a “key employee,”

Defendant could not accommodate her absence.

       23.     Plaintiff was never informed by Defendant prior to June 3, 2021 that her job would

not be protected because she was an alleged key employee, or that Defendant would begin to look

for a replacement if she did not return by a specific date.

       24.     In fact, the only prior communication that Plaintiff received from Defendant was

dated May 24, 2021 (over two months after Plaintiff’s medical leave had started and she had

requested FMLA leave) that she was identified as a key employee but that her rights under the

FMLA would continue unless she either gave notice that she no longer wished to return to work

or her designated leave was up.

       25.     Therefore, Defendant failed to follow regulations of the FMLA in regard to

purportedly “key employees.” As such, Defendant violated FMLA regulations which included, but

were not limited to, failing to:

               (a) give written notice to Plaintiff at the time she gave notice of her need for FMLA

                   leave that she qualified as a key employee;



                                                  4
         Case 2:21-cv-03578-MAK Document 1 Filed 08/11/21 Page 5 of 12




               (b) fully inform Plaintiff of the potential consequences with respect to

                   reinstatement and maintenance of her health benefits;

               (c) notify Plaintiff of any alleged substantial and grievous economic injury to its

                   operations as a result of her need for FMLA leave and/or her reinstatement;

               (d) explain the basis for Defendant’s alleged finding of any such substantial and

                   grievous economic injury to its operations;

               (e) notify Plaintiff that it intended to deny reinstatement upon completion of her

                   FMLA leave; and

               (f) provide Plaintiff with a reasonable time in which to return to work.

               See 29 C.F.R § 825.219.

       26.     Plaintiff’s designated leave did not expire until June 9, 2021 and her doctor released

her to return to work on or before June 7, 2021, with no restrictions.

       27.      In total, Plaintiff only needed a less than three-month medical accommodation or

FMLA-protected leave. Defendant did not protect Plaintiff’s job for any period of time, nor did it

engage in any interactive dialogue with Plaintiff.

        28.    Defendant failed to accommodate Plaintiff without first engaging in the interactive

process as required under the ADA and without providing any legitimate reason as to why her

requested accommodations could not be granted.

        29.    Plaintiff believes and therefore avers that she was terminated because of: (a) her

known and/or perceived health problems; (b) her record of impairment; (c) her requested

accommodations/FMLA-eligible needs (which constitutes illegal retaliation); and (d) Defendant’s

failure to accommodate her (discussed supra).




                                                 5
         Case 2:21-cv-03578-MAK Document 1 Filed 08/11/21 Page 6 of 12




                                           Count I
                 Violations of the Family and Medical Leave Act (“FMLA”)
                                 (Interference & Retaliation)

        30.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        31.    Plaintiff was an eligible employee under the definitional terms of the FMLA, 29

U.S.C. § 2611(a)(i)(ii).

        32.    Plaintiff requested leave from Defendant, her employer, with whom she had been

employed for at least twelve months pursuant to the requirements of 29 U.S.C. § 2611(2)(i).

        33.    Plaintiff had at least 1,250 hours of service with Defendant during her last full year

of employment.

        34.    Defendant is engaged in an industry affecting commerce and employ fifty (50) or

more employees for each working day during each of the twenty (20) or more calendar work weeks

in the current or proceeding calendar year, pursuant to 29 U.S.C. § 2611(4)(A)(i).

        35.    Plaintiff was entitled to receive leave pursuant to 29 U.S.C. § 2612 (a)(1) for a total

of twelve (12) work weeks of leave on a block or intermittent basis.

        36.    Plaintiff was terminated in close proximity to her requests for intermittent and/or

block FMLA leave.

        37.    Defendant committed interference and retaliation violations of the FMLA by: (a)

terminating Plaintiff for requesting and/or exercising her FMLA rights and/or for taking FMLA-

qualifying leave; (b) by considering Plaintiff’s FMLA leave needs in making the decision to

terminate her; (c) failing to inform Plaintiff of her individualized FMLA rights regarding her

FMLA-qualifying leave for her serious health conditions, which constitutes a failure to follow

proper notice, designation, and information regulations of the FMLA; (d) terminating Plaintiff to



                                                 6
         Case 2:21-cv-03578-MAK Document 1 Filed 08/11/21 Page 7 of 12




intimidate her and/or prevent her from taking FMLA-qualifying leave in the future; (e) engaging

in conduct which discouraged Plaintiff from exercising her FMLA rights and which would

discourage, dissuade and/or chill a reasonable person’s desire to request and/or take FMLA leave;

(f) failing to designate Plaintiff’s requests for time off for her serious health conditions as FMLA-

qualifying or FMLA protected leave; (g) violating the “key employee” notice and other

requirements of the FMLA, as more fully set forth supra; and (h) failing to reinstate Plaintiff to

the same or similar position upon her return from FMLA leave.

        38.    Because Defendant failed to properly provide Plaintiff with timely notice pursuant

to 29 C.F.R § 825.219(a), Defendant lost its right to deny Plaintiff reinstatement.

        39.    These actions as aforesaid constitute violations of the FMLA.

                                           Count II
          Violations of the Americans with Disabilities Act, as Amended (“ADA”)
    (1] Actual/Perceived/Record of Disability Discrimination; [2] Failure to Accommodate;
                        [3] Retaliation; and [4] Wrongful Termination)

        40.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        41.    Plaintiff suffered from qualifying health conditions under the ADA which affected

her ability (at times) to perform some daily life activities including, but not limited to lifting,

speaking, walking and working (among other daily life activities).

        42.    Despite Plaintiff’s aforementioned health conditions and limitations, she was still

able to perform the duties of her job well with Defendant, however, Plaintiff did require reasonable

medical accommodations at times.

        43.    Plaintiff kept Defendant informed of her serious medical conditions and need for

medical treatment and other accommodations.




                                                 7
          Case 2:21-cv-03578-MAK Document 1 Filed 08/11/21 Page 8 of 12




        44.     Plaintiff requested reasonable accommodations from Defendant, including but not

limited to a brief medical leave to care for and treat her disabilities.

        45.     As a result of her aforesaid disabilities and requests for accommodations, Plaintiff

was subjected to discriminatory and disparate treatment.

        46.     In close temporal proximity to requesting accommodations for her own health

conditions, Plaintiff was abruptly terminated for pretextual reasons.

        47.     Plaintiff believes and therefore avers that she was terminated because of: (1) her

known and/or perceived health problems; (2) her record of impairment; and (3) her requested

accommodations (which constitutes illegal retaliation).

        48.     Defendant failed to accommodate Plaintiff by failing to engage in the interactive

process and refusing to hold Plaintiff’s position open and/or reinstate her when she was able to

return from her brief medical leave.

        49.     Defendant’s actions as aforesaid constitute violations of the ADA.

        WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

        A.      Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s

illegal actions, including but not limited to back pay, front pay, salary, pay increases, bonuses,

insurance, benefits, training, promotions, reinstatement, and seniority.

        B.      Plaintiff is to be awarded punitive and/or liquidated damages, as permitted by

applicable law, in an amount believed by the Court or trier of fact to be appropriate to punish

Defendant for its willful, deliberate, malicious and outrageous conduct and to deter Defendant or

other employers from engaging in such misconduct in the future;




                                                   8
         Case 2:21-cv-03578-MAK Document 1 Filed 08/11/21 Page 9 of 12




       C.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper, and appropriate (including but not limited to damages for emotional distress/pain and

suffering);

       D.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorneys’ fees as provided by applicable federal and state law; and

       E.      Plaintiff is to be given a jury trial as demanded in the caption of this Complaint.



                                                     Respectfully submitted,

                                                     KARPF, KARPF & CERUTTI, P.C.

                                              By:    _______________________
                                                     Ari R. Karpf, Esq.
                                                     3331 Street Road
                                                     Two Greenwood Square, Suite 128
                                                     Bensalem, PA 19020
                                                     (215) 639-0801
                                                     Attorneys for Plaintiff

Dated: August 11, 2021




                                                 9
  Case 2:21-cv-03578-MAK Document 1 Filed 08/11/21 Page 10 of 12




               gÉååáÑÉê=k~ã


 j~áå=iáåÉ=pÉåáçê=`~êÉ=ÇLÄL~=j~áå=iáåÉ=
 pÉåáçê=`~êÉ=^ääá~åÅÉ




ULNNLOMON
                            Case 2:21-cv-03578-MAK
                                               UNITEDDocument   1 Filed
                                                      STATES DISTRICT    08/11/21 Page 11 of 12
                                                                      COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       PT=hêáëíÉå=i~åÉI=j~åíì~I=kg=MUMRN
Address of Plaintiff: ______________________________________________________________________________________________
                       NMM=bK=i~åÅ~ëíÉê=^îÉåìÉI=tóååÉïççÇI=m^=NVMVS
Address of Defendant: ____________________________________________________________________________________________

                                             aÉÑÉåÇ~åíDë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           ULNNLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


        ULNNLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 2:21-cv-03578-MAK Document 1 Filed 08/11/21 Page 12 of 12
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
    k^jI=gbkkfcbo                                                                                           j^fk=ifkb=pbkflo=`^ob=aL_L^=j^fk=ifkb=pbkflo=
                                                                                                            `^ob=^iif^k`b
    (b) County of Residence of First Listed Plaintiff                  däçìÅÉëíÉê                           County of Residence of First Listed Defendant jçåíÖçãÉêó
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                             of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                 PERSONAL INJURY           ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                  ❒ 365 Personal Injury -           of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product                Product Liability     ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability                ❒ 367 Health Care/                                                                                    ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &                Pharmaceutical                                                    PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                        Personal Injury                                               ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’              Product Liability                                             ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability                ❒ 368 Asbestos Personal                                             ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                          Injury Product                                                       New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                  Liability                                                     ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY                       LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle             ❒ 370 Other Fraud           ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle             ❒ 371 Truth in Lending              Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability         ❒ 380 Other Personal        ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                  Property Damage               Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                    ❒ 385 Property Damage       ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -               Product Liability      ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS         ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights          Habeas Corpus:            ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                    ❒ 463 Alien Detainee               Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒
                                     u    442 Employment                ❒ 510 Motions to Vacate                                             ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                        Sentence                                                             26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations            ❒ 530 General                                                                                         ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -    ❒ 535 Death Penalty               IMMIGRATION                                                                State Statutes
                                              Employment                  Other:                    ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -    ❒ 540 Mandamus & Other      ❒ 465 Other Immigration
                                              Other                     ❒ 550 Civil Rights                Actions
                                     ❒    448 Education                 ❒ 555 Prison Condition
                                                                        ❒ 560 Civil Detainee -
                                                                              Conditions of
                                                                              Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                            (specify)                      Transfer                         Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      cji^=EOVrp`OSMNFX=^a^=EQOrp`NONMNF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=íÜÉ=cji^I=^a^=~åÇ=íÜÉ=meo^K
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION     DEMAND $                                                                                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                       JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                                JUDGE                                                                                               DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
         ULNNLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                    JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                   Reset
